Appeal by defendant from a judgment of the County Court, Orange County, rendered August 30, 1957, after a jury trial, convicting him of burglary in the second degree and petit larceny, and sentencing him, as a second felony offender, to serve a term of 10 to 12 years; and from each and every intermediate order. Judgment affirmed. No opinion. No separate appeal lies from the intermediate orders, which have been reviewed on the appeal from the judgment of conviction. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.